DETAILED ACTION
Status of Claims
Claims 1, 4, 10, 13, and 19 have been amended in the response received 11/28/2022.
Accordingly, claims 1-17 and 19-21 are pending.
Claims 1-17 and 19-21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,755,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the issued claims of the ‘333 patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the 1-9, as claimed in claim system, is directed to a machine. Additionally, the 10-16, as claimed in claim computer-readable medium, is directed to an apparatus. Furthermore, the 19-21, as claimed in claim method, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of identifying and providing a list of media content sources. Specifically, representative claim 1 recites the abstract idea of: 
access first data associated with a social media service provider, the first data indicative of a first user activity corresponding to a user at least one of liking a media item, sharing the media item, or posting a comment about the media item on a platform of the social media service provider; 
access second data associated with a media content service provider, the second data indicative of a second user activity corresponding to the user inputting a media search command on a platform of the media content service provider; 
identify a media subscription package that includes first media content sources related to the first and second user activities; 
access third data associated with the media content service provider, the third data indicative of whether the user is subscribed to one of the first media content sources; 
based on the third data, determine if the user is subscribed to one or more of the first media content sources; and 
based on the determination whether the user is subscribed to one of the first media content sources, offer an a la carte list of second media content sources to the user for purchase.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of identifying and providing a list of media content sources, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because identifying and providing a list of media content sources is a commercial or legal interaction because it is a sales activity and/or relates to business relations. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a processor, a memory including instructions, a first server, a second server, and a third server. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., identifying and providing a list of media content sources) being applied on a general-purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.	
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-9 do not aid in the eligibility of independent claim 1. For example, claims 2-9 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 2-9 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a computer-readable medium and method, claims 10-17 and 19-21 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1-10. As such, claims 10-17 and 19-21 are rejected for at least similar rationale as discussed above.

	


	
	


	
	

	
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0089517 A1 (hereinafter Ruffini).

Regarding claim 1, Ruffini discloses a computing system comprising: 
a processor (Ruffini, see at least: Fig. 2); and 
memory including instructions that, when executed, cause the processor to (Ruffini, see at least: Fig. 2, [0034]): 
access first data provided from a first server associated with a social media service provider, the first data indicative of a first user activity corresponding to a user at least one of liking a media item, sharing the media item, or posting a comment about the media item on a platform of the social media service provider (Ruffini, see at least: [0021] discloses "social media system 128 may provide platform and infrastructure for users to create, share, and/or exchange information." [0023] discloses "content suggestion system 132 may collect information from social media system," such as " what movies/television shows the user viewed," and "indications of user's likes or dislikes." [0039] discloses "collection agent 304 may operate alternatively or in addition to data collection engine 302, to collect user data/information from social media system 128." See also, [0036]); 
access second data provided from a second server associated with a media content service provider, the second data indicative of a second user activity corresponding to the user inputting a media search command on a platform of the media content service provider (Ruffini, see at least: [0059] discloses "communications analyzer 522 may scan user communications," such as "a user uses a search engine to obtain information about a particular movie."); 
identify a media subscription package that includes first media content sources related to the first and second user activities (Ruffini, see at least: [0024] discloses "content suggestion system 132 may use the information to determine a list of content items and/or channels that the user may wish to view." [0040] disclose "analysis engine 306 may use the data/information collected by data collection engine 302 and/or collection agent 304 to generate or identify a list of content items/channels that the system 132 may recommend to users." [0092] discloses a user may “subscribe to the channel.”);  
access third data provided from a third server associated with the media content service provider, the third data indicative of whether the user is subscribed to one of the first media content sources (Ruffini, see at least: [0038] discloses "may also collect data/information from provider network 130. Data collection engine 302 may obtain, for example, purchase history (e.g., what content item/channels a user purchased and/or subscribed to."); 
based on the third data, determine if the user is subscribed to one or more of the first media content sources (Ruffini, see at least: [0038] discloses "may also collect data/information from provider network 130. Data collection engine 302 may obtain, for example, purchase history (e.g., what content item/channels a user purchased and/or subscribed to."); and
based on the determination whether the user is subscribed to one or more of the first media content sources, offer an a la carte list of second media content sources to the user for purchase (Ruffini, see at least: [0040] disclose "analysis engine 306 may use the data/information collected by data collection engine 302 and/or collection agent 304 to generate or identify a list of content items/channels that the system 132 may recommend to users." [0041] discloses "recommender 308 may receive a ranked list of content items and/or channels from analysis engine 306. Recommender 308 may then communicate the ranked list to one or more…devices or systems." [0092] discloses a user may “subscribe to the channel.”).  

Regarding claim 2, Ruffini discloses the features of claim 1, as described above. Ruffini further discloses wherein the processor is to: 
determine weighted values for the first and second user activities (Ruffini, see at least: [0053] discloses "each characteristic may be weighted." [0063] discloses "a weighting factor foe ach of the analyzers 502-526," which analyze different types of information about user activities); and 
identify the media subscription package based on the weighted values (Ruffini, see at least: [0068] discloses "content inference engine 530 may provide the ranked list of content items/channels to recommender 306.").  

Regarding claim 4, Ruffini discloses the features of claim 1, as described above. Ruffini further discloses wherein the processor is to, in response to the determination that the user is not subscribed to one of the first media content sources, offer the media subscription package to the user for purchase (Zhang, see at least: [0032] teaches "once the available channels are determined, the listing is displayed on the second screen device…the listing may include all television channels available to the user, and may include an indication of which channels the user has already subscribed to…the listing may remove the channels to which the user has already subscribed.").  
Regarding claim 5, Ruffini discloses the features of claim 1, as described above. Ruffini further discloses wherein the processor is to: 
access information indicative of a media subscription purchase history of the user (Ruffini, see at least: [0038] discloses "may also collect data/information from provider network 130. Data collection engine 302 may obtain, for example, purchase history (e.g., what content item/channels a user purchased and/or subscribed to."); and 
identify the media subscription package based on the information (Ruffini, see at least: [0040] disclose "analysis engine 306 may use the data/information collected by data collection engine 302 and/or collection agent 304 to generate or identify a list of content items/channels that the system 132 may recommend to users.").  

Regarding claim 6, Ruffini discloses the features of claim 1, as described above. Ruffini further discloses wherein the processor is to: 
access information indicative of a preferred media genre of the user (Ruffini, see at least: [0044] disclose "collection agent 304 may include categories of interest 402," and [0046] discloses "categories of interest 402 may specify fields…genre."); and 
identify the media subscription package based on the information (Ruffini, see at least: [0040] disclose "analysis engine 306 may use the data/information collected by data collection engine 302 and/or collection agent 304 to generate or identify a list of content items/channels that the system 132 may recommend to users.").  


Regarding claim 7, Ruffini discloses the features of claim 1, as described above. Ruffini further discloses wherein the processor is to: 
access information indicative of a media viewing history of the user (Ruffini, see at least: [0038] discloses "may also collect data/information from provider network 130. Data collection engine 302 may obtain, for example, viewing history (e.g., what movies or television shows that the user viewed at what time, etc.)."); and 
identify the media subscription package based on the information (Ruffini, see at least: [0040] disclose "analysis engine 306 may use the data/information collected by data collection engine 302 and/or collection agent 304 to generate or identify a list of content items/channels that the system 132 may recommend to users.").  

Regarding claim 8, Ruffini discloses the features of claim 1, as described above. Ruffini further discloses wherein the processor is to: 
access information indicative of web-browsing activity of the user (Ruffini, see at least: [0059] discloses "communications analyzer 522 may scan user communications," such as "a user uses a search engine to obtain information about a particular movie."); and 
identify the media subscription package based on the information (Ruffini, see at least: [0040] disclose "analysis engine 306 may use the data/information collected by data collection engine 302 and/or collection agent 304 to generate or identify a list of content items/channels that the system 132 may recommend to users.").  
Regarding claim 9, Ruffini discloses the features of claim 1, as described above. Ruffini further discloses wherein the information includes an indication of one or more online videos viewed by the user (Ruffini, see at least: [0038] discloses "may also collect data/information from provider network 130. Data collection engine 302 may obtain, for example, viewing history (e.g., what movies or television shows that the user viewed at what time, etc.).").

Regarding claims 10, 11, and 13-17, claims 10, 11, and 13-17 are directed to a computer-readable medium. Claims 10, 11, and 13-17 recite limitations that are parallel in nature to those addressed above for claims 1, 2, and 4-8 which are directed towards a system. Claims 10, 11, and 13-17 are therefore rejected for the same reasons as set forth above for claims 1, 2, and 4-8, respectively.  

Regarding claims 19 and 20, claims 19 and 20 are directed to a method. Claims 19 and 20 recite limitations that are parallel in nature to those addressed above for claims 1 and 2 which are directed towards a system. Claims 19 and 20 are therefore rejected for the same reasons as set forth above for claims 1 and 2, respectively.  





	
	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0089517 A1 (hereinafter Ruffini) in view of US 2010/0241699 A1 (hereinafter Muthukumarasamy).

Regarding claim 3, Ruffini discloses the features of claim 1, as described above. Ruffini further discloses wherein the second data corresponds to a different format than the first data (Ruffini, see at least: [0059] discloses "communications analyzer 522 may scan user communications," such as "a user uses a search engine to obtain information about a particular movie.").
Although disclosing receiving different types of data and using multiple types of data in order to identify a media subscription package, Ruffini does not disclose the processor to convert the first data and the second data into a common data format.
However, Muthukumarasamy teaches the processor to convert the first data and the second data into a common data format (Muthukumarasamy, see at least: [0062] discloses “the DBCS reformats the received data to a format that is easily browsable and searchable.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included converting the first data and the second data into a common data format. as taught by Muthukumarasamy in the media subscription system of Ruffini because it would allow the data to be easily browsable and searchable which would allow the consumer to received content tailored for the consumer (Muthukumarasamy: [0062]).

Regarding claim 12, claim 12 is directed to a computer-readable medium. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 3.  

Regarding claim 21, claim 21 is directed to a method. Claim 21 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a system. Claim 21 is therefore rejected for the same reasons as set forth above for claim 3.

Response to Arguments
With respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 
	
	
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 10 of the Remarks Applicant argues “Applicant disagrees with the Examiner's argument that the claims are directed to an abstract idea, and respectfully submits that the claims are directed toward improved systems and methods for delivering improved user-preference driven recommendations to enhance a service provider's ability to determine and deliver media services to users, in an enhanced, practical manner.” The Examiner respectfully disagrees. While the claims may recite an improved process, such an improvement is not of the type that is sufficient to integrate the abstract idea into a practical application. In evaluating whether or not the claims recite an improvement sufficient to integrate the abstract idea into a practical application, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP 2106.04(d)(1). The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art, and, conversely, if the specification explicitly sets forth an improvement but in a conclusory manner the examiner should not determine the claim improves technology. Id. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0002] of Applicant’s specification, which describes Applicant’s claimed invention is directed toward solving problems such as enhancing the service provider’s ability to sell channels and packs to the users. Although the claims include computer technology such as a processor, memory, and servers, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of selling media packages. The claimed process, while arguably resulting in happier customers, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve the media package sales process, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
On page 11 of the Remarks Applicant argues “the invention recited by the claims solves a technological problem of how to deliver user-preference driven recommendations to enhance a service provider's ability to determine and deliver media services to users.” Applicant points to paragraph [0019] in the Specification as support for Applicant’s argument that the claimed invention describes a technological problem and solution. Similarly, on pages 12-13 of the Remarks Applicant argues that the claimed invention is analogous to the patent-eligible invention in DDR Holdings. The Examiner respectfully disagrees. In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, improving the service provider’s ability to provide better recommendations is a process that can be performed by a person without the aid of technology. The present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” As such, the claims do not recite a solution to a technological problem. 
On pages 11-12 of the Remarks Applicant argues that “the amended claims and the Specification additionally recite technical solutions over the prior art by disclosing, among other features, improved systems and methods of determining and delivering improved content recommendations and delivery.” The Examiner respectfully disagrees for at least the reasons described above. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. Therefore, a new rejection has been made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625